Citation Nr: 1008274	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-36 789A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an initial compensable rating for status post 
excision of pituitary adenoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1986 to July 
1989, and from May 1990 to May 2007.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
which, inter alia, granted service connection for status post 
excision of pituitary adenoma and assigned an initial zero 
percent rating, effective June 1, 2007.  


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
July 1986 to July 1989, and from May 1990 to May 2007.

2.	On January 4, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  In the present case, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


